t c memo united_states tax_court albert l barcroft petitioner v commissioner of internal revenue respondent docket no filed date albert l barcroft pro_se candace m williams for respondent memorandum opinion chiechi judge respondent determined the following defi- ciencies in and additions to petitioner's federal_income_tax year deficiency dollar_figure big_number additions to tax section sec_6651 a a dollar_figure big_number dollar_figure big_number all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure the issues remaining for decision are does petitioner have nonemployee compensation income for and in the amounts of dollar_figure and dollar_figure respectively we hold that he does is petitioner liable for self-employment_tax for each of the years and we hold that he is is petitioner liable for the addition_to_tax under sec_6651 for each of the years and we hold that he is to the extent stated herein is petitioner liable for the addition_to_tax under sec_6654 for each of the years and we hold that he is to the extent stated herein petitioner resided in trenton texas at the time the petition was filed petitioner bears the burden of proving that respondent's determinations in the notice are erroneous rule a 290_us_111 in answering respondent's requests for admissions peti- tioner admitted that he received dollar_figure and dollar_figure from first national life and health as nonemployee compensation during and respectively however he claims that such compensa- tion is not income and that he is not subject_to tax on such compensation at trial respondent conceded the determination in the notice_of_deficiency notice that petitioner had capital_gain in the amount of dollar_figure for in answering respondent's request for admissions petitioner also admitted that he did not file a federal_income_tax return form_1040 for either of the years at issue however he petitioner further asserted that although he did not file a form_1040 for each year at issue he submitted a statement in lieu of a return statement for each such year those state- ments contain protester-type contentions that have been rejected by the courts as groundless for example those statements assert i also began to study the constitution and other support- ing documents to my amazement i discovered that the progressive income_tax is obviously and blatantly uncon- stitutional at least for the posterity of those men who wrote the constitution which is still the supreme law of our land i am one of their posterity so such a tax cannot apply to me in the forms and instructions package under filing_requirements it states the rules under do i have to file apply to all u s citizens and resident aliens i am not a u s citizen subject_to federal jurisdiction such as officers employees and elected officials of the united_states nor do i reside within a federal territory such as washington d c or a federal enclave within a state or a u s possession according to the original constitution i am a natural- born free citizen national of the united_states of america whose birth origin was the state of texas and whose primary citizenship is of the state of texas i am not a tax_protester and i am not a tax cheat what i am is an american i am a free and sovereign citizen under the law of nature the law of god the law of nations the declaration of independence and the constitution of the united_states of america now that i fully understand my rights and the fact that participation with the irs is voluntary i will no longer volunteer to be a part of such a destructive and lawless continued contends that he was not required to file a return for either of those years because the income_tax system is based upon volun- continued system if it is proven by the internal_revenue_service using findings_of_fact and conclusions of law that i am a tax- payer per sec_7701 a sic i will file an amended statement and or return and pay the resultant tax my intent is only to avoid voluntarily claiming taxpayer status with its accompanying liability i am willing to pay any_tax for which i am properly liable but wish to avoid any amounts for which i am not liable however at this time i have determined my status to be that of non- taxpayer i hereby demand that you immediately forward to me a document stating that i am not liable and or required to file a tax_return or that you produce the statu- tory authority that requires me to file said return in addition to the above i want to be on record as objecting to the use of federal reserve notes federal reserve banks zip codes social_security numbers and any other federal monopoly benefits i consider federal reserve notes fraudulent they are not notes because they do not promise to pay anything at a certain date they can't be dollars because the word dol- lar is a noun a dollar is a word designating a unit of measure such as pound or quart therefore the use of the word dollar on a federal reserve note really means a dollar's worth of nothing finally no liability can arise from the involuntary use of these bogus instruments i am not engaged in any revenue taxable activity i have no income i am not a person made liable under the internal_revenue_code as a law abiding citizen of the sovereign state of texas i will not participate in the fraud of the u s federal government and i claim and demand all of my rights and protections under the original constitution tary compliance on the record before us we find that petitioner has non- employee compensation income in the amounts of dollar_figure and dollar_figure for and respectively except for the capital_gain determination in the notice for that respondent has conceded and any correlative effect of that concession on the computation of the additions to tax under sec_6651 and sec_6654 for we further find on the instant record that petitioner has not satisfied his burden of showing error in any of the other determinations in the notice to reflect the foregoing and the concession of respondent decision will be entered under rule
